Sognier, Judge,
dissenting.
The majority opinion reverses this case based on a fatal variation between the allegata and the probata. I respectfully dissent.
The evidence includes testimony of a police officer that he was called to West’s Grocery concerning a burglary on August 17,1978, and testimony of the owner, Harry W. West, that the burglary took place “in August of last year.” (The case was tried in June, 1979; therefore, “last year” was 1978.) As the indictment stated August 18, 1978 the time factor is reasonably established. The police officer referred to the establishment burglarized as “West’s Grocery,” located about seven miles east of Calhoun. Harry W. West testified he ran a business known as Dews Pond Grocery located about seven miles east of Calhoun. Hunter was indicted for burglary of the business house of Harry W. West, the owner thereof, d/b/a West’s Grocery . . . located approximately 10 miles from the city limits of *563Calhoun. The business and its location are reasonably proven.
The purpose of an indictment is to inform the accused of the charge (s) against him so he can prepare his defense and not be surprised by the evidence offered at trial, and to protect the accused against a second trial for the same offense. Berger v. United States, 295 U. S. 78, 82 (55 SC 629, 79 LE 1314); De Palma v. State, 225 Ga. 465 (169 SE2d 801) (1969); Ingram v. State, 137 Ga. App. 412 (224 SE2d 527) (1976). These requirements have been met, and this court has held that “the present trend of the case law is away from the over-technical application of the fatal variance rule . . .” Ingram v. State, supra, at 415 (3) (b).